DETAILED ACTION
Applicants’ arguments, filed 28 December 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

No New Matter Rejection
With regard to newly added claims 42-43, applicant argues that these claims are adequately supported as of page 32, paragraph 00117. The relevant text has been reproduced below.

    PNG
    media_image1.png
    442
    635
    media_image1.png
    Greyscale


In a similar vein, the examiner cites page 5, paragraph 00016 of the instant specification, which is reproduced below.

    PNG
    media_image2.png
    221
    636
    media_image2.png
    Greyscale

This disclosure is that in certain embodiments, the composition is free of anti-aggregation excipient. However, the disclosure “in certain embodiments” would appear to indicate that the composition being free of anti-aggregation excipient is optional; and therefore, in other embodiments, anti-aggregation excipient would be present.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24-27, 30-33, and 36-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartus et al. (US 2003/0235537 A1) in view of Ward et al. (US 2008/0063722 A1).
Bartus et al. (hereafter referred to as Bartus) is drawn to pulmonary delivery of a drug, as of Bartus, title and abstract. Bartus teaches delivery with a dry powder inhaler, 
As to claim 24, the claim requires a composition suitable for delivery from a dry powder inhaler. Bartus teaches a dry powder inhaler as of at least paragraph 0025.
As to claim 24, the claim requires that the dry particles comprise of acetylsalicylic acid. Bartus teaches aspirin in paragraphs 0068 and 0072; this reads on the required aspirin.
As to claim 24, the instant claims also require a specific particle diameter range, measured in terms of mass median aerodynamic diameter (MMAD) and volume median geometric diameter. Bartus teaches the following, as of paragraphs 0026-0027, which are partially reproduced below.

    PNG
    media_image3.png
    306
    463
    media_image3.png
    Greyscale

As such, the mass median aerodynamic diameter taught by Bartus is within the claimed range.
Bartus does not teach the required volume median geometric diameter.

Ward differs from the claimed invention because the method of Ward entails delivering a different active agent for a different therapeutic purpose as compared with the claimed invention.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the method of Bartus to have included administration of particles with a volume median geometric diameter of from 1 µm to 30 µm, as taught by Ward. Bartus is drawn to dry powder particles intended for administration via inhalation. Bartus teaches that the volume median geometric diameter is over 5 µm. However, Ward indicates that the volume median geometric diameter may be as low as 1 µm and be useful for administration via dry powder inhalation. As such, the skilled artisan would have been motivated to have modified the method of Bartus to have administered particles via dry powder inhalation having a volume median geometric diameter of from 1 µm to 30 µm in order to have predictably delivered a drug via dry powder inhalation with a reasonable expectation of success. 
As to claim 24, the claim requires that the composition is for treating thrombosis or reducing the risk of a thromboembolic event. Bartus does not teach that this is the usage of the composition of Bartus. Nevertheless, something which is old (e.g. the 
As to claim 24, the claim requires that the dry powder particles do not comprise ketoprofen. Bartus teaches the following, as of paragraph 0068, reproduced below.

    PNG
    media_image4.png
    313
    406
    media_image4.png
    Greyscale

As best understood by the examiner, Bartus appears to teach that aspirin can be used in place of ketoprofen as they both serve the same purpose. The simple 
As to claim 24, the instant claims require the exclusion of sodium citrate. While various compositions taught in the method of Bartus include sodium citrate, nothing in Bartus indicates that sodium citrate is a required ingredient in Bartus. For example, claims 19-20 in Bartus appear to indicate the presence of leucine as an excipient, which can apparently be used in place of sodium citrate, as in claim 18 of Bartus. A reference disclosing optional inclusion of a particular component (e.g. sodium citrate) teaches compositions that both do and do not contain that component. See MPEP 2123(I).
As to claim 24, the claim requires that the particles do not comprise maltodextrin. While various examples in Bartus include maltodextrin, nothing in Bartus indicates that maltodextrin is a required ingredient in the method of Bartus. As such, the claim limitation excluding maltodextrin is insufficient to overcome the applied rejection.
As to claims 25-27, Bartus teaches a rapid mode of action for various drugs, as of Bartus, Figure 2A, which appears to teach the required dosage being administered by 15 minutes, albeit for a different drug other than acetylsalicylic acid.

    PNG
    media_image5.png
    364
    488
    media_image5.png
    Greyscale

 However, based upon the above-reproduced figure, the skilled artisan would have expected that the required amount of drug would have been administered by 15 minutes.
As to claim 30, this is an independent claim. This claim differs from claim 24 in that it requires that the volume median geometric mean diameter be in the required range of less than 5 µm, and the mass median aerodynamic diameter to be in the range of about 1 µm to about 5 µm. This claim also does not require the absence of sodium citrate or maltodextrin or ketoprofen. In this manner, claim 30 is the reverse of claim 24. The combined teachings of Bartus in view of Ward read on the subject matter of claim 30 in the same manner that these combined teachings read on the subject matter of claim 24.
As to claims 31-33, these claims are rejected for essentially the same reason that claims 25-27 are rejected.
As to claims 36-37, these claims require a median geometric diameter of from about 1.7 µm to about 2.7 µm. For the purposes of examination under prior art, this is prima facie case of obviousness. See MPEP 2144.05(I).
As to claims 38-39, these claims require at least 50% of the administered acetyl salicylic acid to enter systemic circulation within 15 minutes of administration. The rationale provided by the examiner regarding claims 25-27 is understood to be applicable to reject the subject matter of these claims.
As to claim 40, this claim recites the absence of sodium citrate and the absence of maltodextrin. While Bartus teaches these ingredients, neither sodium citrate nor maltodextrin appear to be necessary ingredients in the method of Bartus. As such, the skilled artisan would have been motivated to have conducted the method of Bartus in the absence of sodium citrate and maltodextrin in order to have predictably delivered acetylsalicylic acid with a reasonable expectation of success.
As to claim 41, the claim requires that the dry powder particles comprise acetylsalicylic acid as the sole non-steroidal anti-inflammatory drug. Bartus teaches the following, as of paragraph 0068, reproduced below.

    PNG
    media_image4.png
    313
    406
    media_image4.png
    Greyscale

As best understood by the examiner, Bartus appears to teach that aspirin can be used in place of ketoprofen as they both serve the same purpose. The simple substitution of one ingredient (aspirin) in place of another (ketoprofen) in order to have achieved predictable results (providing migraine relief) is prima facie obvious. See MPEP 2143, Exemplary Rationale B. This modification would have resulted in acetylsalicylic acid being the sole anti-inflammatory in the formulation. 
As to claims 42-43, Ward teaches the following, as of paragraph 0042, reproduced below.

    PNG
    media_image6.png
    227
    409
    media_image6.png
    Greyscale

As such, the skilled artisan would have been motivated to have used sodium chloride to have predictably reduced particle aggregation (referred to as agglomeration by Ward) with a reasonable expectation of success.


Response to Arguments
Applicant has provided arguments regarding the previously applied rejection, as of applicant’s response on 28 December 2021 (hereafter referred to as applicant’s response). These arguments are addressed below.
In applicant’s response, page 6 and much of page 7, applicant argues that the VMGD (volume median geometric diameter) in Bartus is greater than 5 µm, whereas the instant claims require that the volume weighted geometric mean diameter be less than 5 µm. This is not persuasive with respect to the applied rejection. This is because the current rejection is over Bartus in view of Ward. Ward teaches particle populations with both volume median geometric diameter and mass median aerodynamic diameters between the range of 1 µm and 5 µm. See paragraphs 0067 and 0069 of Ward.
In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). As such, even if, purely en arguendo, Bartus teaches that particles with a median diameter of less than 5 µm appear to be somewhat inferior to particles with a median diameter of greater than 5 µm, this is insufficient to overcome the applied rejection. 
Additionally, it is unclear that the teachings of paragraph 0107 of Bartus actually apply to the claimed method. This is because the claimed requirements recite a VMGD (volume median geometric diameter) in a specifically recited range. In contrast, the teachings of paragraph 0107 of Bartus are drawn to a “median diameter” of greater than 5 µm; it is unclear if this refers to the volume median geometric diameter or a different median diameter that is not a volume-median geometric diameter.
In applicant’s response, page 8, applicant argues that aspirin (acetylsalicylic acid) is one of many drugs listed by Bartus. This is not persuasive. The mere fact that Bartus teaches many drugs other than does not detract from Bartus’s teaching of aspirin. The examiner may reject over the prior art’s broad disclosure, not only preferred embodiments. See MPEP 2123.
In applicant’s response, page 8, applicant questions why the skilled artisan would have been substituted aspirin in place of ketoprofen. In response, the examiner notes 
Applicant also questions why the skilled artisan would have omitted the excipients taught by Bartus. This is not persuasive with regard to the currently applied rejection. This is at least because the currently examined claims no longer recite a total lack of excipients. In contrast, currently examined claim 24 requires the absence of sodium citrate and maltodextrin. With regard to the exclusion of sodium citrate and maltodextrin, as required by instant claim 24, while these excipients are taught in the examples of Bartus, nothing in Bartus indicates that these excipients are required by Bartus. The skilled artisan would have been motivated to have used different excipients other than sodium citrate or maltodextrin as Bartus teaches a wide variety of such excipients that would have predictably formed a dry powder composition capable of delivering a drug when administered via inhalation with a reasonable expectation of success. For example, Bartus teaches multiple phospholipids on page 6, Table 1. Bartus teaches many amino acids as of paragraph 0088. Ward also teaches a wide variety of excipients, see e.g. Ward, paragraph 0084 and page 10, Table 1, reproduced below.

    PNG
    media_image7.png
    473
    561
    media_image7.png
    Greyscale

In the examples of Ward, all of the examples but #6 lack both maltodextrin and citrate, as required by the instant claims. As such, the skilled artisan would have been motivated to have formulated a composition for dry powder inhalation lacking both citrate and maltodextrin in order to have predictably delivered an active agent via inhalation with a reasonable expectation of success.
Applicant then disputes the examiner’s position regarding claim 25, as of applicant’s response, page 9. Specifically, applicant argues that examiner is improperly equating the rapid appearance of the drug in the blood reported in Bartus with the amount of the formulation delivered to the patient in 15 minutes. Applicant argues that these are two different concepts. This argument is not persuasive. Instant claim 25 is drawn to the percentage of drug in systemic circulation at 15 minutes after 


Terminal Disclaimer
The terminal disclaimer filed on 28 August 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,149,823 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 15 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application 16/396,272 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612